DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/281158 filed on April 08, 2022.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.



Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the pre-AIA  first to invent provisions. 


				Response to Arguments
	On Pgs. 9-15 of remarks in regards to U.S.C. 103, relating to claims 25, 35 and 44, Applicant argues the amended limitations of “determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item; using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata; determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold, comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata found in both the first and second sets of metadata; and automatically generating, by the computing device, the congruous metadata comprising the identified metadata found in both the first and second sets of metadata.”  

	Examiner replies that based upon the amendments the 35 U.S.C. 103 rejections are removed. Based on remarks present and searching, prior art of record has been obviated and application will be allowed after filing of the eTD and overcoming the 35 U.S.C. 101 rejections related to the abstract idea.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 25, 35 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16 and 17 of U.S. Patent No.10,216,761 (herein as ‘Patent 761).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications deal with adjusting a similarity threshold in the absence or verification of user verification of content metadata.


As to claim 25, Patent 761 teaches a method comprising: determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item (Patent 761 Claim 1, discloses determining, by the multimedia data storage and retrieval system server, a similarity measure between the first multimedia object and the second multimedia object based on a comparison of the first feature vector representation of the first set of multimedia data of the first multimedia object and the second feature vector representation of the second set of multimedia data of the second multimedia object); 
using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata; determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold (Patent 761 Claim 1, discloses comparing, by the multimedia data storage and retrieval system server, the similarity measure and an adjustable similarity threshold in determining that the similarity measure is greater than the adjustable similarity threshold, the adjustable similarity threshold, used in determining that the first and second multimedia objects are similar in order to automatically generate congruous metadata using the first and second sets of user-generated metadata, is configured for adjustment between being more or less restrictive and is adjustable to be more restrictive in an absence of post-generation user verification of the congruous metadata, the post-generation user verification, if available, indicating whether the automatically-generated congruous metadata applies to both the first and second multimedia objects;
responsive to determining that the similarity satisfies the adjustable similarity threshold, comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item (Patent 761 Claim 1, discloses identifying, by the multimedia data storage and retrieval system server, common associated user-generated metadata of the first multimedia object and the second multimedia object by comparing the first set of user-generated metadata to the second set of user-generated metadata to determine the common associated user-generated metadata of the first set of user-generated metadata and the second set of user generated metadata);
the comparing comprising identifying metadata found in both the first and second sets of metadata; and automatically generating, by the computing device, the congruous metadata comprising the identified metadata found in both the first and second sets of metadata (Patent 761 Claim 1, discloses automatically generating, by the multimedia data storage and retrieval system server, the congruous metadata based on the common associated user-generated metadata; storing, by the multimedia data storage and retrieval system server, the congruous metadata associated with both the first and second multimedia objects in a database).


As to claim 35, Patent 761 teaches a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising: determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item (Patent 761 Claim 1, discloses determining, by the multimedia data storage and retrieval system server, a similarity measure between the first multimedia object and the second multimedia object based on a comparison of the first feature vector representation of the first set of multimedia data of the first multimedia object and the second feature vector representation of the second set of multimedia data of the second multimedia object); 
using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata; determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold (Patent 761 Claim 1, discloses comparing, by the multimedia data storage and retrieval system server, the similarity measure and an adjustable similarity threshold in determining that the similarity measure is greater than the adjustable similarity threshold, the adjustable similarity threshold, used in determining that the first and second multimedia objects are similar in order to automatically generate congruous metadata using the first and second sets of user-generated metadata, is configured for adjustment between being more or less restrictive and is adjustable to be more restrictive in an absence of post-generation user verification of the congruous metadata, the post-generation user verification, if available, indicating whether the automatically-generated congruous metadata applies to both the first and second multimedia objects;
responsive to determining that the similarity satisfies the adjustable similarity threshold, comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item (Patent 761 Claim 1, discloses identifying, by the multimedia data storage and retrieval system server, common associated user-generated metadata of the first multimedia object and the second multimedia object by comparing the first set of user-generated metadata to the second set of user-generated metadata to determine the common associated user-generated metadata of the first set of user-generated metadata and the second set of user generated metadata);
the comparing comprising identifying metadata found in both the first and second sets of metadata; and automatically generating, by the computing device, the congruous metadata comprising the identified metadata found in both the first and second sets of metadata (Patent 761 Claim 1, discloses automatically generating, by the multimedia data storage and retrieval system server, the congruous metadata based on the common associated user-generated metadata; storing, by the multimedia data storage and retrieval system server, the congruous metadata associated with both the first and second multimedia objects in a database).



As to claim 44, Patent 761 teaches a computing device comprising: determining logic executed by the processor for determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item (Patent 761 Claim 1, discloses determining, by the multimedia data storage and retrieval system server, a similarity measure between the first multimedia object and the second multimedia object based on a comparison of the first feature vector representation of the first set of multimedia data of the first multimedia object and the second feature vector representation of the second set of multimedia data of the second multimedia object); 
using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata; determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold (Patent 761 Claim 1, discloses comparing, by the multimedia data storage and retrieval system server, the similarity measure and an adjustable similarity threshold in determining that the similarity measure is greater than the adjustable similarity threshold, the adjustable similarity threshold, used in determining that the first and second multimedia objects are similar in order to automatically generate congruous metadata using the first and second sets of user-generated metadata, is configured for adjustment between being more or less restrictive and is adjustable to be more restrictive in an absence of post-generation user verification of the congruous metadata, the post-generation user verification, if available, indicating whether the automatically-generated congruous metadata applies to both the first and second multimedia objects;
responsive to determining that the similarity satisfies the adjustable similarity threshold, comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item (Patent 761 Claim 1, discloses identifying, by the multimedia data storage and retrieval system server, common associated user-generated metadata of the first multimedia object and the second multimedia object by comparing the first set of user-generated metadata to the second set of user-generated metadata to determine the common associated user-generated metadata of the first set of user-generated metadata and the second set of user generated metadata);
the comparing comprising identifying metadata found in both the first and second sets of metadata; and automatically generating, by the computing device, the congruous metadata comprising the identified metadata found in both the first and second sets of metadata (Patent 761 Claim 1, discloses automatically generating, by the multimedia data storage and retrieval system server, the congruous metadata based on the common associated user-generated metadata; storing, by the multimedia data storage and retrieval system server, the congruous metadata associated with both the first and second multimedia objects in a database).




Claim Rejections - 35 U.S.C. §101

5.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-44 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims 25, 35 and 44, specifically claim 25, 35 and 44 recites "determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item”, 
“using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata”, 
“determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold”, 
“comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata found in both the first and second sets of metadata”. These limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
"determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item”, For example, “determining” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.
“using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata”, For example, “using… information indicating a presence to...” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.
“determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold”, 

For example, “determining” in the context of this claim a user mentally looking at two content items with two labels, identifying user verification for user verification of the content labels and adjusting comparison criteria based upon user verification.
“comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata found in both the first and second sets of metadata”
For example, “comparing” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and automatically generating, by the computing device, the congruous metadata comprising the identified metadata  found in both the first and second sets of metadata”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 25, 35 and 44 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 25, 35 and 44 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 26 and 36, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “in response to a retrieval request comprising at least some of the congruous metadata as selection criteria, retrieving, via the computing device and from a data store, the first content item, the second content item or both the first and second content items”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 26 and 36 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 26 and 36 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claim 27.  These limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing, by the computing device and in the data store, the congruous metadata, the storing comprising associating the congruous metadata with both the first and second content items.”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 27 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 27 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 28 and 37, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining a similarity between content of a first content item and content of a second content item further comprising: determining, for the first content item, a first set of content items similar to the first content item; determining, for the second content item, a second set of content items similar to the second content item; determining that the similarity of the first and second content items satisfies the similarity threshold if the first content item is included in the second set of content items similar to the second content item and the second content item is included in the first set of content items similar to the first content item”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 28 and 37 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 28 and 37 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 29 and 38, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining the first set of content items comprising using a similarity measure associated with each content item of the first set, the similarity measure associated with a content item of the first set indicating the similarity of the content item to the first content item; and determining the second set of content items comprising using a similarity measure associated with each content item of the second set, the similarity measure associated with a content item of the second set indicating the similarity of the content item to the second content item”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 29 and 38 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 29 and 38 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 30 and 39, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining a similarity between content of a first content item and content of a second content item further comprising: determining a representation of the first content item using the content of the first content item; determining a representation of the second content item using the content of the second content item; and determining a difference between the representation of the first content item and the representation of the second content item”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 30 and 39 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 30 and 39 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims 31, specifically claim 31 recites "the representation of the first content item and the representation of the second content item comprising a vector representation”. These limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
" the representation of the first content item and the representation of the second content item comprising a vector representation”, For example, “representation” in the context of this claim a user mentally looking at two content items with two labels, and associating the content items with a vector.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and automatically generating, by the computing device, the congruous metadata comprising the identified metadata  found in both the first and second sets of metadata”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 31 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 31 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims 32, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the representation of the first content item and the representation of the second content item comprising a video mosaic representation”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 32 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 32 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 33, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the representation of the first content item and the representation of the second content item comprising an audio waveform signal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 33 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 33 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims 34, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the identified metadata found in both the first and second sets of metadata used in automatically generating the congruous metadata comprising user-generated metadata found in both the first and second sets of metadata”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 34 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 34 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 40, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the first and second content items comprising image content and the representation of the first content item and the representation of the second content item comprising a vector representation”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 40 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 40 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 41, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the first and second content items comprising video content and the representation of the first content item and the representation of the second content item comprising a video mosaic representation”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 41 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 41 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 42, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the first and second content items comprising audio content and the representation of the first content item and the representation of the second content item comprising an audio waveform signal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 42 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 42 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 43, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the identified metadata found in both the first and second sets of metadata used in automatically generating the congruous metadata comprising user-generated metadata  found in both the first and second sets of metadata”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 43 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 43 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 





Conclusion
6.	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. U.S. Patent Application Publication No. 2007/0174247 (herein as ‘Xu’).  Xu teaches a set of general criteria have been defined to improve the efficacy of a tagging system, and have been applied to present collaborative tag suggestions to a user. The collaborative tag suggestions are based on a goodness measure for tags derived from collective user authorities to combat spam. The goodness measure is iteratively adjusted by a reward-penalty algorithm during tag selection. The collaborative tag suggestions can also incorporate other sources of tags, e.g., content-based auto-generated tags.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  June 01, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159